WOODLEY, Judge.
The offense is the unlawful possession of beer, whiskey, gin, vodka and wine in a dry area for the purpose of sale; the punishment, 365 days in jail and a fine of $1,000.
The reeord contains no bills of exception.
The statement of facts is in narrative form and reflects that evidence was introduced showing that the area was dry; that when officers arrived at the premises of the appellant he said: “Come on in. I have plenty to sell,” and the officers found in appellant’s possession 43 quarts of beer, 7 one-half pints of whiskey, 4 one-half pints of gin, 4 one-half pints of vodka and 47 ji quarts of wine, which was introduced in evidence.
Also, a witness testified that on the date alleged in the complaint and information and prior to the raid by the officers, he purchased a bottle of wine from appellant.
The evidence is sufficient to sustain the conviction.
The statement of facts being in narrative form, no informal bills are before us for review. Owen v. State, 171 Tex.Cr.R. 361, 350 S.W.2d 542; Bobbitt v. State, 162 Tex.Cr.R. 206, 283 S.W.2d 946; Redding v. State, 161 Tex.Cr.R. 53, 274 S.W.2d 712; Art. 759a, § 2 Vernon’s Ann. C.C.P.
The judgment is affirmed.